Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing October 9, 2008 By Electronic and Overnight Delivery Securities and Exchange Commission treet, N.E. Mail Stop 3561 Washington, D.C. 20549-0404 Attention: Jennifer Thompson Re: Lithia Motors, Inc Form 10-K for the Fiscal Year Ended December 31, 2007 Filed April 11, 2008 File No. 1-4733 Ladies and Gentlemen: Lithia Motors, Inc. (Lithia) submits this letter in response to comments from the staff (the Staff) of the Securities and Exchange Commission (the Commission) received by letter dated September 26, 2008, relating to the above referenced filing (the Filing). In this letter, we have recited the Staffs comments in italicized, bold type, and have followed each comment with Lithias response. Liquidity and Capital Resources, page 40 1. We note your disclosure of non-GAAP cash flows from operations for the year ended December 31, 2007. Please ensure that any non-GAAP measures you present fully comply with the guidance in Item 10(e) of Regulation S-K and the guidance in our related Frequently Asked Questions Regarding the Use of Non-GAAP Financial Measures. Additionally, if you present this non-GAAP measure in future filings, please also disclose the non-GAAP cash flows from financing activities so that the full impact of this classification change is transparent to a reader. We have reviewed the guidance in Item 10(e) and the guidance in your related Frequently Asked Questions Regarding the Use of Non-GAAP Financial Measures.
